By the Court :
The only question presented in this case is whether the owner of an estate or interest in land, less than an estate in fee, can maintain an action for the determination of an adverse claim made by another person. We think that he can. The Code of Civil Procedure (sec. 738) provides, in terms, that an action may be brought by any person against another who claims an estate or interest in real property adverse to him, for the purpose of determining such adverse claim.
We are unable to see any reason why the benefit of this statute, remedial in its character, should be confined to estates in fee, when the words employed by the Legislature embrace every interest or estate in lands of which the law takes cognizance.
Judgment reversed and cause remanded for a new trial. Remittitur forthwith.